Case 1:18-cv-07340-LDH-PK Document 69 Filed 01/30/20 Page 1 of 2 PageID #: 801

                                                                                  New York                Paris
                                                                                  Northern California     Madrid
                                                                                  Washington DC           Tokyo
                                                                                  Sao Paulo               Beijing
                                                                                  London                  Hong Kong
  Davis Polk
 James H.R. Windels

 Davis Polk & Wardwell   LLP   212 450 4978 tel
 450 Lexington Avenue          212 701 5978 fax
 New York, NY 10017            james.windels@davispolk.com




 January 30, 2020


 Re:      Celestin, et al. v. Martelly, et al.
          No. 18-cv-7340 (LOH) (PK)

 Honorable LaShann DeArcy Hall
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

 Dear Judge DeArcy Hall:

 We write on behalf of the Moving Defendants in response to Plaintiffs' letter dated January 15,
 2020, requesting that the Court take judicial notice of certain Congressional hearing testimony
 pursuant to Fed . R. Evid. 201 .

 There is no reason for the Court to take notice of this irrelevant testimony. Under this Circuit's
 law, while the Court may take judicial notice of the fact of this testimony, it may not take judicial
 notice of the truth of the statements therein . See Medtech Prods. Inc. v. Ranir, LLC, 596 F.
 Supp. 2d 778, 802 n.5 (S.D.N.Y. 2008) (refusing to take judicial notice of materials from a
 governmental hearing because the documents were submitted "for the purpose[] of informing the
 Court of their contents and not simply to alert the Court of their existence"). The fact that the
 Congressional hearing occurred is clearly irrelevant to Moving Defendants' argument or Plaintiffs'
 opposition thereto , and therefore this Court is not obligated to take judicial notice of it. And in
 any case, the testimony itself, which focuses on a broad array of subjects relating to the Haitian
 political system, is also not relevant to the pending Motion to Dismiss .1 See Stinnett v. Delta Air
 Lines, Inc., 278 F. Supp. 3d 599, 608 (E.D.N .Y. 2017) (declining to take judicial notice of a fact
 "irrelevant to the disposition of this case") (citing United States v. Byrnes, 644 F.2d 107, 112 (2d
 Cir. 1981) (upholding lower court's refusal to take judicial notice of irrelevant materials)).

 Because Plaintiffs submit the testimony in question "for the purpose[] of informing the Court of
 [its] contents and not simply to alert the Court of [its] existence," Medtech Prods., 596 F. Supp.



      1 Courts in this Circuit have repeatedly held
                                                    that generalized claims of corruption are insufficient to show that
 a foreign forum is inadequate for forum non conveniens purposes. See Joint Reply Memorandum of Law in
 Further Support of Moving Defendants' Motion to Dismiss the Second Amended Class Action Complaint, dated
 June 26, 2019, at 7
Case 1:18-cv-07340-LDH-PK Document 69 Filed 01/30/20 Page 2 of 2 PageID #: 802

 Honorable LaShann DeArcy Hall                  2                                 January 30, 2020


 2d at 802 n.5, Moving Defendants respectfully submit that the Court should deny Plaintiffs'
 request.

                                                       Respectfully yours,



                                                     ~~~
 cc:    All counsel of record (by ECF)
